Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on March 17, 2021 is acknowledged.   Claims 1-22 are pending in the instant application. 

Election/Restrictions
Applicant elected without traverse Group 1 (claims 1-13 and 17-20) drawn to composition comprising an aromatic cationic peptide conjugated to an antioxidant and without traverse D-Arg-2’6’-Dmt-Lys-Phe-NH2 from list I, TEMPO from List II and direct linkage to N-terminus in the reply filed March 17, 2021.  
*Please note that Applicant also stated that these elections read on the structure of Formula G (see page 67, paragraph 0152).  However, this is incorrect given that Formula G does not have n-terminal attachment of the TEMPO.  The elected species (direct conjugation of TEMPO via the N-terminus) does not read on any of Formulas G-N as defined in paragraph 0152 or in claim 13 and thus is withdrawn as being drawn to a non-elected species.  The Examiner notes that claim 13 should be amended to incorporate the formulas G-N as defined in the specification in paragraph 0152 (see MPEP 21703.05(s)).  Furthermore, claims 12 and 20 are withdrawn given the elected species is Tempo linked directly to the N-terminus of D-Arg-2’6’-Dmt-Lys-Phe-NH2.
Claims 3, 5-9, 11-14, 17-18 and 20 are withdrawn as being drawn to non-elected inventions.  Claims 1-2, 4, 10 and 17-18 are examined on the merits of this office action.

Specification Objection
The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, there are several examples of peptides in Tables A-E (that do not have D-amino acids, 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The proper way to reference a peptide sequence is for example, FRFKECG (SEQ ID NO: X) (see 37 CFR 1.821(d)). This error should be corrected throughout the Applicant’s specification.

Claim Objections
Claim 1 is objected to for the following reason:  Claim 1 claims “..and a peptide of Tables A-E”.  MPEP states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)” (see MPEP 21703.05(s)).  In the instant case, Applicant should amend claim 1 to include the peptides in Tables A-E.

Claim 1 is objected to for the following minor informality: claim 1 contains the acronyms Tro”, “PBN”, “ADHP”, “DBHP”, “Caf” and “HEM”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Caf (Caffeic acid). The abbreviations can be used thereafter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the abbreviations “Tro”, “PBN”, “ADHP”, “DBHP”, “Caf” and “HEM.  However, use of these abbreviations causes lack of clarity with regards to what these compounds actually are.  For example, page 11 discloses two different structures for “Tro” and “Caf”.  Applicant’s specification state “In some embodiments, provided herein, is a composition an aromatic-cationic peptide disclosed in Section II conjugated to an antioxidant selected from TEMPO (4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl), Tro (Trolox), PBN (phenyl-N-tert-butylnitrone), AHDP (2-amino-5-hydroxy-4,6-dimethylpyrimidine), DBHP (4-hydroxy-3,5-di-tert-butylphenyl), Caf (caffeic acid), and Hcm (7-hydroxycoumarin))” (See paragraph 0011).  Thus, in paragraph 0011, Applicants define the acronyms.  However, in paragraph 0045, Applicants define Tro and Caf with two different structures for each acronym.  Thus, based on the specification, it is unclear what compounds are encompassed by both Caf and Tro.  Applicant should particularly point out and distinctly claim their invention.
Claims 2, 4, 10 and 17-18 are also rejected due to their dependence on claim 1 and not further clarifying this point of confusion.
Claim 17 claims “A composition comprising an aromatic cationic peptide disclosed in section II directly or indirectly conjugated to an antioxidant selected from TEMPO….”   First, the claim does not reference where “section II” is but presumably it is referring to section II of the specification.  Nevertheless, the reference to section II (which is not a table or a figure but pages 11-55) of Applicant’s specification which includes a variety of compounds, structures formulas renders claim 17 indefinite as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1-2, 4, 10 and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Wipf (US20070161544 A1)  in view of Szeto (US7704954 B2) and Szeto* (ANTIOXIDANTS & REDOX SIGNALING Volume 10, Number 3, 2008).
Wipf teaches a composition for delivering cargo in a mitochondrial membrane comprising a cargo and a membrane active compound having high affinity with the mitochondria (see claim 28) and wherein the membrane active compound has therapeutic properties (See claim 31).  Wipf teaches wherein the composition comprises a conjugate comprising a mithochondrial targeting moiety and TEMPO (see Figures 1C-1E).  Wipf teaches that “An object of this invention is to provide a method for administering the composition to patients with a condition, including a disease or an illness, which is the result from excessive mitochondrial production of reaction oxygen species (ROS)” (see paragraph 0030).
Wipf discloses “Compositions and related methods useful for free radical scavenging, with particular selectivity for mitochondria. The compounds comprise a nitroxide-containing group attached to a mitochondria-targeting group” (see abstract).  In particular, Wipf teaches “nitroxide radicals like, for example and without limitation, TEMPO prevent the formation of ROS, particularly superoxide, due to their reduction by the mitochondrial electron transport chain to hydroxylamine radical scavengers. Accordingly, selective delivery of TEMPO derivatives may lead to a therapeutically beneficial reduction of ROS and may delay or inhibit cell death due to the reduction of oxidative stress on the cell” (see paragraph 0014).  Wipf further teaches that “Selective delivery may be accomplished by way of a number of different pathways—e.g., by a biological or chemical moiety having a specific targeting sequence for penetration of the cell membrane, ultimately being taken up by the mitochondrial membrane. Selective delivery of a nitroxide SOD mimic into the mitochondrial membrane has proven difficult. Accordingly, there is a need in the art for effective and selective delivery of antioxidants that specifically target the mitochondria and its membranes as well as inter-membrane space to help reduce the ROS and RNS species. The antioxidants also help prevent cellular and mitochondria apoptotic activity which often results due to increased ROS species” (See paragraph 0015).
There remains a very real need for a composition and associated methods for delivering cargo of various types to mitochondria. In one embodiment, a composition comprising membrane active peptidyl fragments having a high affinity with the mitochondria linked to cargo is provided. The cargo may be 
Wipf is silent to wherein D-Arg-2’6’-Dmt-Lys-Phe-NH2 is conjugated to TEMPO as the targeting moiety.
However, Szeto teaches “A method for delivering a molecule to a cell, the method comprising contacting the cell with a carrier complex, wherein the carrier complex comprises the molecule conjugated to an aromatic cationic peptide, wherein the aromatic cationic peptide is selected from the group consisting of D-Arg-2′,6′Dmt-Lys-Phe-NH2” (see claim 1) and wherein the molecule is an antioxidant” (See claims 1, 5 and 11-14).  Szeto teaches that the aromatic cationic peptides deliver the therapeutic compounds into the cell and also over the blood brain barrier without interference of the therapeutics activity (see abstract, column 22, lines 15-20, and column 19, lines 43-51).  Szeto teaches that “a carrier complex comprises at least one molecule chemically bonded (e.g., conjugated) to at least one aromatic cationic peptide. The molecule can be chemically bonded to an aromatic cationic peptide by any method known to those in the art. For example, a functional group on the molecule may be directly attached to a functional group on the aromatic cationic peptide. Some examples of Suitable functional groups include, for example, amino, carboxyl, Sulfhydryl, maleimide, isocyanate, isothiocyanate and hydroxyl” (See column 17, lines 61-67, 18, lines 1-5).
Szeto* teaches that “Mitochondrial uptake of SS-02 and SS-31 were confirmed using isolated mouse liver mitochondria, and uptake of [3H]SS-02 and [3H]SS- 31 were rapid with maximal levels reached within 2 min. The fraction of peptide partitioned to mitochondria was estimated to be 1000–5000-fold compared to extramitochondrial concentration. Even though these are cationic peptides, mitochondrial fractionation studies revealed that the peptides are localized to the inner mitochondrial membrane rather than in the matrix (see Figure 3)” (page 606, right column, first paragraph). Contrary to MitoQ and MitoE, the uptake of these aromatic-cationic peptides into mitochondria is not dependent on mitochondrial potential, as the extent of uptake was only reduced by 10–15% in mitochondria that were depolarized with FCCP (120). Because these positive-charged peptides are not delivered into the 
It would have been obvious before the effective filing date of the claimed invention to use  D-Arg-2’6’-Dmt-lys-phe-NH2 (SS-31) as the carrier peptide of Wipf conjugated to TEMPO for delivery into the cell and the mitochondria for reducing of oxidant production and damage.  One of ordinary skill in the art would have been motivated to use SS-31 as the mitochondrial targeting motif given that it is delivered to/associates with the inner mitochondrial membrane and does so independent of mitochondrial membrane potential which is beneficial in pathological states that alter membrane potential.  One of ordinary skill in the art additionally would have been motivated to use SS-31 given that it is well-known in the art to have potent antioxidant activity within the mitochondria as taught by Szeto*.  There is a reasonable expectation of success given that Szeto teaches conjugation of SS-31 to antioxidants for cellular delivery and Szeto* teaches that SS-31 successful targets to the mitochondrial inner membrane and reduces oxidative damage within the mitochondria.  
Regarding claims 1 and 10, Szeto teaches wherein the aromatic cationic peptides is D-Arg-2′,6′Dmt-Lys-Phe-NH2 (see claim 1 of Szeto).
Regarding claims 2 and 4, Szeto teaches wherein the aromatic cationic peptide is attached to the antioxidant via the amino terminal (nitrogen containing) (See column 17, lines 61-67, 18, lines 1-5).  Nevertheless, it would have been obvious to try and conjugate the antioxidant via the N-terminus or C-terminus groups given the limited sites of attachment.  The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try attachment of the antioxidant at both the N- and C-terminus of the cationic aromatic peptide SS-31.   Thus, use of the N or C-terminus of the aromatic peptide for conjugation is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Regarding claims 1 and 17, Wipf in view of Szeto and Szeto* teach a composition comprising SS-31 (which is disclosed in section II of the Specification) directly conjugated to TEMPO.
Regarding claim 18, Szeto teaches wherein the aromatic cationic peptides is D-Arg-2′,6′Dmt-Lys-Phe-NH2 (see claim 1 of Szeto).


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.